FILED
                               NOT FOR PUBLICATION                          OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


MIRIAM LICET HERNANDEZ-                            No. 12-71671
ORELLANA, a.k.a. Ana Daniela
Hernandez-Orellana,                                Agency No. A200-208-333

                Petitioner,
                                                   MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

          Miriam Licet Hernandez-Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Ayala v.

Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (per curiam). We deny the petition

for review.

      Substantial evidence supports the BIA’s finding that Hernandez-Orellana

failed to meet her burden of showing that she suffered past persecution or feared

future persecution on account of her membership in a particular social group. See

id. at 1097 (even if an asserted social group is cognizable, petitioner must show

persecution on account of membership in that group); Parussimova v. Mukasey,

555 F.3d 734, 741 (9th Cir. 2009) (“to demonstrate that a protected ground was ‘at

least one central reason’ for persecution, an applicant must prove that such ground

was a cause of the persecutors’ acts”). In light of this conclusion, we need not

address Hernandez-Orellana’s other challenges to the BIA’s denial of asylum.

Thus, Hernandez-Orellana’s asylum claim fails.

      Because Hernandez-Orellana has not established eligibility for asylum, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                   12-71671
      Finally, Hernandez-Orellana does not raise any arguments regarding the

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    12-71671